DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted May 5, 2020 has been accepted and entered.  Claim 24 is amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-65 are examined.
Claim Objections
Claim 24 is objected to because of the following informalities:  Indication of amendment to claim “(Currently Amended)”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-65 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a device for the instant detection of harmful aerosol droplet particles comprising: a particulate collector; a background reflector to reflect stray UV light from the UV light source to help fluoresce the harmful aerosol droplet particles on the particulate collector, as claimed in combination with the rest of the claim limitations, so as to enable a portable and battery operated IPD device to perform multiple function of collection, detection and disinfection of harmful particulates that may be present in any immediate environment.
Regarding independent claim 46, the prior art fails to disclose or reasonably suggest wherein a portable device with a power supply cord and plug for instant detection and disinfection of harmful aerosol droplet particles comprising: a particulate collector; a background reflector to reflect stray UV light from said at least one UVA LED emitter, said at least one UVB LED emitter; and at least one UVC LED emitter to help fluoresce said harmful aerosol droplet particles on said particulate collector; and using said at least one UVC LED to disinfect said harmful aerosol droplet particles
collected on said particulate collector, as claimed in combination with the rest of the claim limitations, so as to enable a portable IPD device to perform multiple function of collection, detection and disinfection of harmful particulates that may be present in any immediate environment.
Regarding independent claim 63, the prior art fails to disclose or reasonably suggest wherein a device for the instant detection of harmful aerosol droplet particles comprising: a particulate collector; a background reflector to reflect stray multi-band UVA, UVB and UVC light to the particulate collector, as claimed in combination with the rest of the claim limitations, so as to enable a portable and battery operated IPD device to perform multiple function of collection, detection and disinfection of harmful particulates that may be present in any immediate environment.
	Claims 2-45, 47-62, 64-65 are allowable based on their dependency.
Reference Leschinsky et al (US 2021/0353969 A1) teaches a wearable air sterilizer features an air disinfection chamber and a slidable face shield mounted on a headwear item such as a conventional baseball cap. The air disinfection chamber features one or more LEDs emanating ultraviolet light at a germicidal wavelength to inactivate airborne pathogens in the passing air and provide the user with a personalized air supply free from COVID-19 and other viruses.  However, the reference cannot be considered prior art with a filing date of May 11, 2021.

    PNG
    media_image1.png
    385
    433
    media_image1.png
    Greyscale

Sharma et al (US 2021/0372637 A1) teaches a room air management system for reducing or preventing exposure to and inhalation of infected aerosol to individuals in a room, which employs filtration, purification, and sterilization techniques using physical filtration, UV sterilization, and/or photocatalytic filtration. In embodiments, the systems of the present specification may be of different sizes to accommodate differently-sized rooms. In embodiments, the system of the present specification is a stand-alone unit. In embodiments, the system of the present specification is a wall mountable air handler unit. In embodiments, the system of the present specification provides UV-C exposure to air and is capable of killing virus particles. The system of the present specification is designed such that it is user-friendly and easy to operate.  However, the reference cannot be considered prior art with a filing date of June 2, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nester et al (US 8,753,575 B2) discloses a method, process and apparatus for disinfecting and sterilizing all types of surfaces contaminated with microorganisms and toxic substances to render both inactive. Furthermore, this invention relates to both a method and apparatus for disinfecting and/or sterilizing breathable air and then using this air to protect a confined space from external contamination. The apparatus consists of a new ultra-violet (NUV) source that is more effective than mercury based 254 nm light for destroying DNA of virus, bacteria, spores and cists. It is most effective in breaking chemical bonds in toxic gases and Biotoxins that are useful to terrorists. It is combined with other apparatus that remove particulates and byproducts sometimes produced by the NUV source and maintains positive pressure of the confined space so as to prevent the influx of air from outside the protected zone.

    PNG
    media_image2.png
    373
    322
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    263
    479
    media_image3.png
    Greyscale

Knox et al (US 8,804,119 B2) a particle detection system including; at least one light source adapted to illuminate a volume being monitored at at least two wavelengths; a receiver having a field of view and being adapted to receive light from at least one light source after said light has traversed the volume being monitored and being adapted to generate signals indicative of the intensity of light received at regions within the field of view of the receiver; a processor associated with the receiver adapted to process the signals generated by the receiver to correlate light received at at least two wavelengths in corresponding regions within the field of view of the receiver and generate an output indicative of the relative level of light received at the two wavelengths.
Randers-Pehrson et al (US 10,071,262 B2) discloses an apparatus and method for generating at least one radiation can be provided. The exemplary apparatus and/or method can selectively kill and/or affect at least one bacteria. For example, a radiation source first arrangement can be provided which is configured to generate at least one radiation having one or more wavelengths provided in a range of about 190 nanometers (nm) to about 230 nm, and at least one second arrangement can be provided which is configured to prevent the at least one radiation from having any wavelength that is outside of the range can be provided.

    PNG
    media_image4.png
    674
    612
    media_image4.png
    Greyscale


This application is in condition for allowance except for the following formal matters: 
Indication of amendment to claim 24 as “(Currently Amended)”.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884